IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-11377
                           No. 97-10150
                         Summary Calendar



CALVIN K. ADAM,

                                          Plaintiff-Appellant,


versus

DICKINSON PLACE CHARITABLE CORPORATION;
DONALD LEARNER,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-1358-D
                        - - - - - - - - - -
                           June 11, 1997
Before Wisdom, Jolly, and Benavides, Circuit Judges.

PER CURIAM:*

     Calvin Adam was denied access to the East Dallas Senior

Citizen’s Center, a federally funded facility located on the

premises of a senior-citizen’s housing facility owned by

Dickinson Place Charitable Corporation (“Dickinson”) and

administered by Donald Learner. Adam filed suit against Dickinson

and Learner alleging that he suffers from a manic-depressive


     *
        The court has determined that this opinion should not be
published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
bipolar disorder and contending that he was denied access to the

Center because of his mental condition in violation of § 12182(a)

of the Americans with Disabilities Act and §794 of the

Rehabilitation Act.    The district court found that Adam failed to

present evidence from which a trier of fact could infer that he

was disabled within the meaning of the Acts and entered summary

judgment in favor of Dickinson and Learner, dismissing Adam’s

disability-discrimination claim with prejudice.     On appeal Adam

argues that the district court erred in finding that he failed to

present qualifying evidence that he was “disabled” within the

meaning of the Americans with Disabilities Act or the

Rehabilitation Act of 1973.    He also argues that the district

court erred in failing to find that he was perceived as being

disabled.   We have reviewed the record and the briefs of the

parties and conclude that summary judgment was appropriate.

Adam’s conclusional allegation that his mental condition “limits

[his] life activities” is insufficient to create a genuine issue

of material fact.1    Adam’s newly raised argument that he was

discriminated against based on a perceived disability does not

rise to the level of plain error.2

     AFFIRMED.



     1
          See Waggonner v. City of Garland, Texas, 987 F.2d 1160,
1166(5th Cir. 1993).
     2
          See Highlands Ins. Co. v. Nat’l Union Fire Ins. Co., 27
F.3d 1027, 1031-32 (5th Cir. 1994), cert. denied, 513 U.S. 1112
(1995).